Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered.
Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of The objection to the drawings will not be held in abeyance.
The applicant argues that all of the elements shown in the drawings are “clearly indicated” and there is no requirement that the “unlabeled rectangular boxes shown in the drawings . . . be provided with descriptive text labels.”  According to 37 CFR 1.84(o), “Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing.”  The Examiner is requiring the inclusion of a descriptive legends for an understanding of the drawing since the drawings in a nonprovisional application must show every feature of the invention specified in the claims. The mere showing of a plurality of numbered blocks fails to clearly provide a detailed illustration of the claimed subject matter for a proper understanding of the invention in the opinion of the Examiner.  Moreover, there are shown a plurality of (arrowed) lines, for example 12, 20 and 22, which are simply pointing to a space and fail to clearly indicate in the drawings, what they refer to.  The drawings fail to show the claimed “processor” or what element is supposedly associated 
Election/Restrictions
As previously noted, claims 11-15 are withdrawn from further consideration as being drawn to a non-elected without traverse.  Claims 1-4, 9 and 10 are pending.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because it fails to identify anything novel as it simply determines three signals strengths, differences the signal strengths and transmits a signal based on the differences.  The abstract fails to associate such method with any environment and the measurements and differences are shown to be known in the art on the basis of the prior art.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: paragraphs [0082]-[0096]  appear to be a copy of the claims as originally filed which through the prosecution have been shown to lack clarity.  It is unclear what the purpose is of the recitation of a duplicate set of the original claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims purport to control of access or operation of a vehicle on the basis of received RSSI values and differences therebetween.  The scope of the claims encompasses reception of a signal from a first transmitter capable of being received at a first antenna to generate a first RSSI Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  It is the specification and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1283.  As the broadest reasonable interpretation of the claims encompass determining RSSI values that are associated with different transmitting sources at different antennas as well as from some unknown detector (the second RSSI value(s)), the specification as filed does not provide a sufficient enablement as to the manner in which signals from different ubiquitous sources are capable of being received and measured, differenced and using such difference to control access or operation of the vehicle since there is no relationships among the various sources to provide any information to indicate that the user is proximate the vehicle for entry or to operate the vehicle.  After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to control entry or operation of a vehicle based on RSSI values from ubiquitous signal sources having no defined relationship to the vehicle.  Furthermore, the language related to the first and second antennas facing in opposite directions does not aid in such but rather obfuscates even more since .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since the method specifies the first RSSI value(s) as having been received at a first antenna and the third RSSI value(s) as having been received at a second antenna.  However, the claims fails to clearly associate where the second RSSI value(s) comes from and whether it is associated with either of the first antenna or second antenna or a third antenna.  As such, the relationship to the claimed method and system is therefore confusing and indefinite.  It is unclear based on the claim language whether the RSSI values are related to the same or different signal sources.
Claim 1 further sets forth “performing . . . a smoothing operation on one or more of the first, second or third RSSI values.”  This language is misdescriptive and indefinite.  It is unclear whether the smoothing algorithm is with respect to plural RSSI values for each of the respective first, second and third RSSI values or alternatively, whether the smoothing algorithm is with respect to the first, second and third RSSI values as a group.  This is further made unclear since the claim encompasses the determination of a single first RSSI value, a single second RSSI value and a single third RSSI value due to the claim language (“one or more”).  If each of the first, second and third RSSI values that are determined is “one RSSI value” it is unclear what the scope of a “smoothing algorithm” encompasses.  
The claim language “wherein the first antenna faces a first direction and the second antenna faces a second direction opposite to the first direction, the first direction projecting toward a surrounding environment of the vehicle and the second direction projection toward an interior of the vehicle” is indefinite and lacks clarity.  If the first and second antennas are facing in opposite directions, it is unclear how they are capable of receiving the same signal if the first and second RSSI values correspond to the same transmitter. However, as noted above the claims fail to indicate with any distinctness what the RSSI values correspond to, i.e. the same signal source, different unrelated signal sources or something else. Thus, the language lacks clarity with respect to the antennas in the use of differences therefrom in order to control a vehicle.  It is unclear what the scope of “projecting toward a surrounding environment of the vehicle” or “projecting toward an interior of the vehicle
In claim 2, the language “wherein the first RSSI values are associated with a vehicle access device” remains indefinite.  RSSI values are related to a signal that is received.  It is unclear how it is “associated with” a device.
In claim 3, the language “wherein the second RSSI values are associated with a vehicle access device” remains indefinite.  RSSI values are related to a signal that is received.  It is unclear how it is “associated with” a device.
In claim 4, the language “wherein the third RSSI values are associated with the vehicle access device” remains indefinite.  RSSI values are related to a signal that is received.  It is unclear how it is “associated with” a device.
Due to the issues with respect to the scope and clarity of the claimed subject matter, a rejection over prior art is prohibited at this point since the Office cannot ascertain what the intended scope of the claims is supposed to cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646